Schedule 14A Information Proxy Statement Pursuant to Section 14(A) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [ ] Soliciting Material under Section 240.14a-12 WILSHIRE MUTUAL FUNDS, INC. (Name of Registrant as Specified in its Charter) Name of Person(s) Filing Proxy Statement, other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. WILSHIRE MUTUAL FUNDS, INC. March 29, 2011 Dear Stockholder: The Wilshire Mutual Funds, Inc. (the “Fund”) will hold an Annual Meeting of stockholders on April 27, 2011.At the Annual Meeting, you will be asked to elect eight nominees to the Board of Directors.The enclosed Proxy Statement describes each of the nominee’s qualifications and other relevant information.Please take time to read the enclosed materials.After you review the enclosed materials, we ask that you vote FOR the proposal. To vote, you may use any of the following methods: ·By Mail.Please complete, date and sign the enclosed proxy card for each Portfolio of the Fund in which you own shares and mail it in the enclosed, postage-paid envelope. ·By Internet.Have your proxy card(s) available.Go to the website listed on the proxy card.Enter your control number from your proxy card.Follow the instructions on the website. ·By Telephone. Have your proxy card(s) available. Call the toll-free number listed on the proxy card. Enter your control number from your proxy card.Follow the recorded instructions. ·In Person.Any stockholder who attends the meeting in person may vote by ballot at the meeting. We encourage you to vote through the Internet or by telephone using the control number that appears on your proxy card(s). Your vote is very important.If you have any questions regarding the proxy statement, please call 1-888-200-6796.Thank you for voting promptly and your continued investment in the Fund. Sincerely, /s/ Jamie B. Ohl Jamie B. Ohl President Wilshire Mutual Funds, Inc. QUESTIONS AND ANSWERS YOUR VOTE IS VERY IMPORTANT! While we encourage you to read the full text of the enclosed Proxy Statement, here is a brief overview of the matter affecting your Fund, which will require your vote. Q. What are stockholders being asked to vote on at the upcoming annual meeting on April 27, 2011? A. At the annual meeting, you will be voting on a proposal to elect directors to the Board of Directors of the Wilshire Mutual Funds, Inc. (the “Fund”). Q. Who are being nominated to serve as Directors? A. There are eight nominees, seven of whom currently serve as Directors of the Fund (the “Current Directors”) and five of whom have previously been elected by stockholders.All eight nominees serve as members of the Board of the Wilshire Variable Insurance Trust (the “Trust”), an investment company in the same fund complex.Wilshire Associates Incorporated serves as the investment adviser and sponsor of both the Fund and the Trust. Q. How does the Board recommend that I vote? A. The Fund’s Board recommends that you vote FOR each of the nominees. Q. How do I vote? A. You can vote by mail, telephone, via the Internet or in person at the Meeting. Q. Who is entitled to vote at the meeting? A.Stockholders of record as of the close of business on March 1, 2011 are entitled to vote at the Meeting for the election of Directors.All eligible stockholders are encouraged to vote. Q. How many votes are needed to approve the Proposal? A.Directors are elected by a plurality of the votes cast by the holders of shares of the Fund’s common stock present in person or represented by proxy at a meeting at which a quorum is present. One-third (33⅓ %) of the shares of the Fund entitled to vote, present in person or represented by proxy, will constitute a quorum for purposes of voting for the election of Directors. For purposes of the election of Directors, abstentions will not be considered votes cast, and do not affect the plurality vote required for the election of Directors. 1 WILSHIRE MUTUAL FUNDS, INC. Large Company Growth Portfolio Large Company Value Portfolio Small Company Growth Portfolio Small Company Value Portfolio Wilshire 5000 IndexSM Fund Wilshire Large Cap Core 130/30 Fund NOTICE OF ANNUAL MEETING OF STOCKHOLDERS OF WILSHIRE MUTUAL FUNDS, INC. To be held on April 27, 2011 To the Stockholders: Notice is hereby given that an Annual Meeting of Stockholders (the “Meeting”) of each of the Portfolios listed above (each a “Portfolio” and collectively, the “Portfolios”) of Wilshire Mutual Funds, Inc. (the “Fund”) will be held at the offices of Wilshire Associates Incorporated, 1299 Ocean Avenue, Suite 700, Santa Monica, California on Wednesday, April 27, 2011 at 9:00a.m., Pacific Time, for the purposes of considering and voting upon the following: 1. The election of eight Directors (Proposal 1); and 2. Any other business that may properly come before the Meeting, or any adjournment thereof. The Board recommends that you vote “FOR” Proposal 1. Stockholders of record at the close of business on March 1, 2011 will be entitled to receive notice of, and to vote at, the Meeting or any adjournment thereof. By Order of the Board of Directors Reena S. Lalji Secretary March 29, 2011 IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED AT THE MEETING IN PERSON OR BY PROXY.IF YOU DO NOT EXPECT TO ATTEND THE MEETING, PLEASE COMPLETE, DATE, SIGN AND RETURN THE PROXY CARD OR PROVIDE VOTING INSTRUCTIONS BY TELEPHONE OR VIA THE INTERNET. 2 WILSHIRE MUTUAL FUNDS, INC. Large Company Growth Portfolio Large Company Value Portfolio Small Company Growth Portfolio Small Company Value Portfolio Wilshire 5000 IndexSM Fund Wilshire Large Cap Core 130/30 Fund PROXY STATEMENT For the Annual Meeting of Stockholders to be held on April 27, 2011 This Proxy Statement is being furnished to you in connection with the solicitation of proxies by the Board of Directors of the Wilshire Mutual Funds, Inc. (the “Fund”), on behalf of each of its series named above (each a “Portfolio” and collectively, the “Portfolios), to be voted at the Annual Meeting of stockholders (the “Meeting”) of the Fund to be held at 9:00a.m. Pacific time, on Wednesday, April 27, 2011, at the offices of Wilshire Associates Incorporated (“Wilshire” or the “Adviser”), 1299 Ocean Avenue, Suite 700, Santa Monica, California, or such later time as may be necessary by any and all adjournments of the Meeting, for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders (the “Notice”) and as described in greater detail in this Proxy Statement. You are entitled to vote at the Meeting and at any adjournment(s) if you owned shares of any Portfolio at the close of business on March 1, 2011 (the “Record Date”).The date of the first mailing of the proxy cards and this Proxy Statement to stockholders will be on or about April 5, 2011. The Board is soliciting proxies from stockholders of each of the Portfolios with respect to the following Proposals: 1. To elect eight Directors of the Fund; and 2. To transact such other business as may properly come before the Meeting and any adjournment(s) thereof. Only stockholders of record at the close of business on the Record Date will be entitled to notice of, and to vote at, the Meeting.Shares represented by proxies, unless previously revoked, will be voted at the Meeting in accordance with the instructions of the stockholders.If proxy cards have been executed, but no instructions are given, such proxies will be voted “FOR” the election of each nominee in Proposal 1. Stockholders are entitled to one vote per share held.Stockholders of each Portfolio will vote together for the election of Board members.It is important that if you are a stockholder of more than one Portfolio, you vote each proxy card you receive. 3 Even if you plan to attend the Meeting, please sign, date and return a proxy card, or provide voting instructions by telephone or over the Internet.If you vote by telephone or over the Internet, you will be asked to enter a Control Code that has been assigned to you, which is printed on your proxy card.This Control Code is designed to confirm your identity, provide access to the voting site and confirm that your instructions are properly recorded. The Fund is an open-end management investment company organized as a corporation under the laws of the State of Maryland on July 30, 1992.The principal executive offices of the Fund and each Portfolio are located at 1299 Ocean Avenue, Suite 700, Santa Monica, California 90401. Copies of each Portfolio’s most recent Annual and Semi-Annual Reports are available upon request, without charge, by writing to the Fund c/o DST Systems, Inc. at 430 W. 7th Street, Kansas City, MO 64105 or by calling toll-free 1-888-200-6796. Wilshire Associates Incorporated (“Wilshire” or the “Adviser”), whose principal business address is 1299 Ocean Avenue, Suite 700, Santa Monica, California 90401, serves as the investment adviser and sponsor of the Fund. IMPORTANT NOTICE REGARDING INTERNET AVAILABILITY OF PROXY MATERIALS THIS PROXY STATEMENT AND COPIES OF EACH PORTFOLIO’S MOST RECENT ANNUAL REPORT TO SHAREHOLDERS ARE AVAILABLE AT www.wilfunds.com. 4 PROPOSAL 1:ELECTION OF DIRECTORS The purpose of this Proposal (the “Proposal”) is to elect eight members to the Board of Directors.The Board of Directors oversees the operation and management of each of the Portfolios and meets regularly to review the business and activities of the Portfolios. The Board is requesting that stockholders of the Portfolios vote for the full slate of nominees. Nominees receiving a plurality vote shall be elected. The eight (8) individuals shown below have been nominated for election to the Board of the Fund.The individuals named as proxies on your proxy card will vote for the election of all of the individuals listed below unless authority to vote for any or all of the nominees is withheld in the proxy card.All of the nominees listed below have consented to serve as Directors, if elected.However, if any nominee should become unavailable for election due to events not known or anticipated, the individuals named as proxies will vote for such other nominees as the current Board may recommend. The following nominees are currently members of the Fund’s Board:Messrs. Lawrence R. Davanzo, Roger A. Formisano, Richard A. Holt and George J. Zock and Mses. Margaret M. Cannella, Suanne K. Luhn and Harriet A. Russell.The Board recommended that Mr. Edward Gubman be elected to the Board.Mr. Gubman will take office once he is elected by stockholders of the Fund.The following are the names of the nominees, their ages and principal occupations during the past five years and other board memberships.The address of each nominee is 1299 Ocean Avenue, Suite 700, Santa Monica, California 90401. Name and Age of Director/Nominee Position(s) Held with Fund Term of Office1 and Length of Time Served Principal Occupation(s) During Past 5 Years Number of Portfolios/ Funds in Complex to be Overseen by Director/ Nominee Other Directorships/ Trusteeships Independent Directors/Nominees Margaret M. Cannella, 59 Director Since 2011 Adjunct Professor, Columbia Business School. Formerly, Managing Director, Head, Global Credit Research and Corporate Strategy, JPMorgan Securities, Inc. and Managing Director, Head US Corporate Research, JP Morgan Securities, Inc. 15 Wilshire Variable Insurance Trust (9 funds); Schroder Series Trust; Schroder Global Series Trust; Schroder Capital Funds (Delaware); CHF Finance International (for profit joint venture of the World Bank and CHF); Advanced Pierre Foods; Princeton-in-Asia 5 Roger A. Formisano, 62 Director Since 2006 Vice President, University Medical Foundation, 2006 to Present; formerly Director, The Center for Leadership and Applied Business, UW-Madison School of Business; Principal, R.A. Formisano & Company, LLC. 15 Integrity Mutual Insurance Company, Wilshire Variable Insurance Trust (9 funds) Edward Gubman, 59 Nominee for Director N/A Founder and Principal, Strategic Talent Solutions 15 Wilshire Variable Insurance Trust (9 funds) Richard A. Holt, 68 Director
